DETAILED ACTION
Claims 1, 3-15, 17 and 18 are pending in this office action.
Claims 1, 11, 17 and 18 have been amended.

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed in the amendment filed 02/01/2021 have been fully considered but they are not persuasive. The reasons set forth below.
Applicant Argues:
	On pages 7-12 of the remarks, Applicant argues Papasakellariou does not teach wherein, the processor is further configured to determine the RACH resource is available when the transmission direction of all of the symbols where the RACH resource is located is an uplink direction. 
	In response, the Examiner respectfully submits:
	Papasakellariou teaches in [0234], RACH resource configured via SIB indicated as available based on subframes (SFs) directions (DL SFs or UL SFs); SFs contain symbol in a single direction, see Fig. 6; hence DL SFs only have DL symbols and UL SFs only have UL symbols. Therefore Papasakellariou does suggest wherein, the processor is further configured to determine the RACH resource is available when the transmission direction of all of the symbols where the RACH resource is located is an uplink direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
.

Claims 1, 5-7, 9-14, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al (US 2017/0273056 A1) in view of Wei et al (US 2016/0037352 A1).

Regarding claim 1, Papasakellariou teaches an uplink transmission control apparatus, comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions to (Papasakellariou: Fig. 3B: eNB/control apparatus): 
	indicate a transmission configuration via a physical downlink control channel (PDCCH), the transmission configuration implicitly indicating whether a random access control channel (RACH) resource is available according to a transmission direction (Papasakellariou: [0234], eNB transmits UE-common DCI/PDCCH indicating a partitioning of DL SFs and UL SFs/transmission direction wherein when the DCI indicates DL transmission, PRACH resource (indicated in SIB) are not available for PRACH transmission, [0162] PRACH resources includes a set of SFs), wherein the RACH resource is configured via RACH configuration (Papasakellariou: [0234], RACH resource configured via SIB) and wherein, the processor is further configured to determine the RACH resource is available when the transmission direction of all of the symbols where the RACH resource is located is an uplink direction (Papasakellariou: [0234], RACH resource configured via SIB indicated as available based on subframes (SFs) directions (DL SFs or UL SFs); SFs contain symbol in a single direction, see Fig. 6; hence DL SFs only have DL symbols and UL SFs only have UL symbols). 
	Papasakellariou does not explicitly disclose wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises a timing resource and a frequency resource.
	Wei teaches wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises timing resource and frequency resource (Wei: [0100], PRACH resource semi-statically configured via SIB and comprising RB/frequency resource and subframe/time resource available for PRACH).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Papasakellariou wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises timing resource and frequency resource as disclosed by Wei to provide a system for configuring uplink channel transmission to enhance the likelihood of channel access (Wei: [0002], [0006]).

Regarding claim 11, Papasakellariou teaches a User Equipment (UE), comprising: a memory that stores a plurality of instructions; a processor coupled to the memory and configured to execute the instructions to (Papasakellariou: Fig. 3A: UE): 
	monitor a transmission configuration via physical downlink control channel (PDCCH) (Papasakellariou: [0234], UE detects common DCI/PDCCH); and Page 36 of 39FJCN 8427 
	determine whether a random access channel (RACH) resource is available according to the transmission configuration; wherein the transmission configuration implicitly indicates whether the RACH resource is available according to a transmission direction (Papasakellariou: [0234], eNB transmits UE-common DCI/PDCCH indicating a partitioning of DL SFs and UL SFs/transmission direction wherein the when the DCI indicates DL transmission, PRACH resource (indicated in SIB) are not available for PRACH transmission, [0162] PRACH resources includes a set of SFs), wherein the RACH resource is configured via RACH configuration (Papasakellariou: [0234], RACH resource configured via SIB) and wherein, the processor is further configured to determine the RACH resource is available when the transmission direction of all of the symbols where the RACH resource is located is an uplink direction (Papasakellariou: [0234], RACH resource configured via SIB indicated as available based on subframes (SFs) directions (DL SFs or UL SFs); SFs contain symbol in a single direction, see Fig. 6; hence DL SFs only have DL symbols and UL SFs only have UL symbols). 
	Papasakellariou does not explicitly disclose wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises a timing resource and a frequency resource.
Wei: [0100], PRACH resource semi-statically configured via SIB and comprising RB/frequency resource and subframe/time resource available for PRACH).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Papasakellariou wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises timing resource and frequency resource as disclosed by Wei to provide a system for configuring uplink channel transmission to enhance the likelihood of channel access (Wei: [0002], [0006]).
 
Regarding claim 17, Papasakellariou teaches a communication system, comprising: a network device (Papasakellariou: Fig. 3B: eNB) configured to indicate a transmission configuration via a physical downlink control channel (PDCCH), the transmission configuration implicitly indicating whether a random access control channel (RACH) resource is available according to a transmission direction (Papasakellariou: [0234], eNB transmits UE-common DCI/PDCCH indicating a partitioning of DL SFs and UL SFs/transmission direction wherein the when the DCI indicates DL transmission, PRACH resource (indicated in SIB) are not available for PRACH transmission, [0162] PRACH resources includes a set of SFs), and 
	a User Equipment (UE) configured to select a RACH resource based on the transmission configuration received via the PDCCH (Papasakellariou: [0234], UE detects common DCI/PDCCH to determine PRACH transmission), wherein the Papasakellariou: [0234], RACH resource configured via SIB) and wherein, the processor is further configured to determine the RACH resource is available when the transmission direction of all of the symbols where the RACH resource is located is an uplink direction (Papasakellariou: [0234], RACH resource configured via SIB indicated as available based on subframes (SFs) directions (DL SFs or UL SFs); SFs contain symbol in a single direction, see Fig. 6; hence DL SFs only have DL symbols and UL SFs only have UL symbols). 
	Papasakellariou does not explicitly disclose wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises a timing resource and a frequency resource.
	Wei teaches wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises timing resource and frequency resource (Wei: [0100], PRACH resource semi-statically configured via SIB and comprising RB/frequency resource and subframe/time resource available for PRACH).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Papasakellariou wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises timing resource and frequency resource as disclosed by Wei to provide a system for configuring uplink channel transmission to enhance the likelihood of channel access (Wei: [0002], [0006]).

Regarding claim 18, Zhang teaches a base station (Papasakellariou: Fig. 3B: eNB) comprising: a transmitter configured to transmit transmission configuration information via a physical downlink control channel (PDCCH), the transmission configuration information indicating whether a random access channel (RACH) resource is available according a transmission direction (Papasakellariou: [0234], eNB transmits UE-common DCI/PDCCH indicating a partitioning of DL SFs and UL SFs/transmission direction wherein the when the DCI indicates DL transmission, PRACH resource (indicated in SIB) are not available for PRACH transmission, [0162] PRACH resources includes a set of SFs),  and 
	a receiver configured to receive a preamble transmitted by a User Equipment (UE) according to the transmission configuration information (Papasakellariou: [0234], UE detects common DCI/PDCCH to determine PRACH transmission), wherein the RACH resource is configured via RACH configuration (Papasakellariou: [0234], RACH resource configured via SIB) and wherein, the processor is further configured to determine the RACH resource is available when the transmission direction of all of the symbols where the RACH resource is located is an uplink direction (Papasakellariou: [0234], RACH resource configured via SIB indicated as available based on subframes (SFs) directions (DL SFs or UL SFs); SFs contain symbol in a single direction, see Fig. 6; hence DL SFs only have DL symbols and UL SFs only have UL symbols). 
	Papasakellariou does not explicitly disclose wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises a timing resource and a frequency resource.
Wei: [0100], PRACH resource semi-statically configured via SIB and comprising RB/frequency resource and subframe/time resource available for PRACH).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Papasakellariou wherein the RACH resource is semi-statically configured and wherein the RACH resource comprises timing resource and frequency resource as disclosed by Wei to provide a system for configuring uplink channel transmission to enhance the likelihood of channel access (Wei: [0002], [0006]).

Regarding claims 5 and 12, Papasakellariou in view of Wei does not explicitly disclose teaches wherein a UE determines the transmission direction of the time domain resource where the RACH resource is located according to the transmission configuration (Papasakellariou: [0234], UE determines DL or UL subframes based on SIB and the common DCI).

Regarding claims 6 and 13, Papasakellariou teaches wherein, the processor is further configured to determine the RACH resource is not available when the transmission direction of all or part of the time domain resource where the RACH resource is located is a downlink direction (Papasakellariou: [0234], when UE determines the subframe is DL, UE does not performs PRACH transmission).

Regarding claims 7 and 14, Papasakellariou teaches wherein the RACH resource spans a plurality of symbols within a slot (Papasakellariou: Fig. 22, [0216], RACH resource on resource block; it’s know resource block comprising symbols in a slot).
Regarding claim 9, Zhang teaches wherein different types of RACH resources occupy different time lengths and/or frequency-domain widths and/or numbers of subcarriers, or different types of RACH resources employ different numerologies, or different types of RACH resources are used for transmitting different preambles, or different types of RACH resources are used for transmitting different preambles and data (Papasakellariou: Fig. 16; [0166]).  

Regarding claim 10, Zhang teaches wherein different types of RACH resources correspond to different preamble configurations (Papasakellariou: Fig. 16; [0166]).  


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al (US 2017/0273056 A1) in view of Wei et al (US 2016/0037352 A1) in further view of Li et al (US 2015/0016312 A1) (hereinafter Li312).

Regarding claim 3, Papasakellariou in view of Wei does not explicitly disclose wherein, the RACH configuration includes a first configuration and a second configuration, wherein a time length of the RACH resource configured by the first configuration and the time length of the RACH resource configured by the second configuration are different.  
Li312: Figs. 13D and 13E; Table 4; [0180]-[0182], PRACH configuration in SIB-CE configuring the subframes set S1 and S2 for RACH).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Papasakellariou in view of Wei wherein, the RACH configuration includes a first configuration and a second configuration, wherein the time length of the RACH resource configured by the first configuration and the time length of the RACH resource configured by the second configuration are different as disclosed by Li312 to provide a system for coverage enhancement for random access process (Li312: Abstract).

Regarding claim 4, Papasakellariou in view of Wei and Li312 teaches wherein the RACH configuration includes the first configuration and the second configuration, and wherein the RACH resource configured by the first configuration and the RACH resource configured by the second configuration overlap with each other in time domain (Li312: Figs. 13D and 13E, the subframe set S1 and subframe set S2 overlap in time domain). 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478